Citation Nr: 0204256	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  95-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an intestinal 
disability, to include colon polyps.

2.  Evaluation of service connected degenerative joint 
disease of the lumbosacral spine, rated as 40 percent 
disabling.

(The issue of the evaluation of service connected chronic 
rhinosinusitis, currently assigned a noncompensable 
evaluation will be the subject of a later decision.)


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel



INTRODUCTION

The appellant has documented active duty from February 1977 
to November 1993 with a period of prior active duty 
indicated.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) and was the subject of Remands issued by 
the Board in February 1996 and December 1999.  For the 
reasons set forth below, we hold that the RO has complied 
with the Remand orders to the extent possible and that 
therefore the appeal is ready for appellate consideration.  
Stegall v. West, 11 Vet. App. 268 (1998).  

We further note that in early December 2001, the appellant 
notified the RO that she wished to continue her appeal 
without waiting for the expiration of the 60-day period to 
submit additional evidence or comment to the RO.  She also 
indicated that she was going to forward additional evidence 
directly to the Board.  Immediately after her statement was 
received, the Board notified the appellant that she had a 90-
day period to submit the evidence.  The Board held this case 
in abeyance until April 2002 in order to permit the appellant 
to forward the unidentified evidence.  The appellant 
forwarded additional argument and evidence to the Board in 
February and March 2002.  The evidence submitted in February 
consisted of bills for doctor visits related to sinusitis.  
This evidence has necessitated additional development with 
regard to the claim for a compensable evaluation for chronic 
rhinosinusitis.  The Board is undertaking additional 
development pursuant to the authority granted by 67 Fed. Reg. 
3.099, 3.104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 23, 2002)) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.

The evidence submitted in March 2002 consisted of argument 
that reiterated her earlier contentions and evidence that 
consisted of copies of records already of record.  Therefore, 
there is no basis for further delay based on the submissions 
as to the remaining issues and we will consider the appeal 
based on the substantial body of evidence developed during 
the pendency of this appeal.  

The Board has jurisdiction to consider a claim for a total 
rating based on individual unemployability when considering a 
rating increase claim where the schedular rating meets the 
minimum criteria of 38 C.F.R. § 4.16(a) (2001) and there is 
evidence of current service-connected unemployability.  See 
Norris v. West, 12 Vet. App. 413 (1999).  As the appellant 
does not meet the schedular criteria for a total rating based 
on individual unemployability the Board does not have 
jurisdiction to consider a claim for a total rating based on 
individual unemployability.  In December 2001, the appellant 
indicated that she was unable to work and believed she was 
entitled to 100 percent disability from VA for service 
connected compensation.  In her letter received at the Board 
in March 2002, the appellant argued entitlement to a 100 
percent disability rating based on a combination of service 
connected and non-service connected disabilities.  We do not 
find any basis as described below for an extraschedular 
rating for any of her service connected disabilities that 
would amount to a 100 percent schedular rating.  It appears 
to the Board that her assertions amount to a claim for a 
total rating based on individual unemployability.  
Accordingly, this issue is referred to the RO for development 
and adjudication of that claim.

The appellant asserts that she has appealed a denial of 
service connection for cataracts.  The appellant in fact had 
appealed the RO's denial of service connection for an eye 
disorder, but service connection for an eye disorder that 
included cataracts was denied by the Board in December 1999.  
A decision of the Board is final.  38 U.S.C.A. § 7104 (b) 
(West 1991); 38 C.F.R. § 20.1100 (2001).  


FINDINGS OF FACT

1.  Colon polyps were removed in service and have not 
recurred.

2.  Degenerative joint disease of the lumbosacral spine is 
currently manifested by recurrent back pain with intermittent 
relief.


CONCLUSIONS OF LAW

1.  An intestinal disability, to include colon polyps was not 
incurred in or aggravated during the appellant's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

2.  Degenerative joint disease of the lumbosacral spine is no 
more that 40 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2001); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant filed her original claim for service connection 
in December 1993.  In August 1994, a rating decision was 
issued that inter alia: 1) granted service connection for 
degenerative joint disease of the lumbar spine (10 percent 
evaluation); and 2) denied service connection for a colon 
disability.  The appellant perfected an appeal as to this 
rating decision.

In February 1996, the Board issued a Remand as to these 
issues, and instructed the RO to obtain additional private 
medical evidence and VA examinations.  In December 1999, the 
Board issued a Remand for the purpose of additional 
development.  Subsequent to that Remand, the RO increased the 
evaluation for service connected degenerative joint disease 
of the lumbosacral spine to 40 percent from December 1993.  
The denial of service connection for a colon disability was 
confirmed.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA at the time the claim was 
filed, VA's duties have been fulfilled.

The duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim has been 
met.  38 U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2001).  By virtue of the August 1994, June 1999, 
and November 2001 rating decisions, and the Statements of the 
Case and Supplemental Statements of the Case issued during 
the pendency of this appeal, the appellant was given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim for service connection 
and for an increased rating.  The Board's Remands in this 
case also gave notice of the evidentiary defects existing in 
the claims.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claims has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all available evidence identified by the 
appellant relative to this claim has been obtained and 
associated with the claims folder.  Service medical records 
were obtained and associated with the claims folder.  The 
appellant identified treatment by numerous private medical 
providers, including Drs. Tietke, Aust, Gilbert, Yack, 
Cassity, Peak, and Pickett.  This evidence was requested and 
was obtained by the RO.  Social Security Administration 
records were obtained.  Records from the VA Medical Centers 
in Huntsville and Birmingham were obtained.  The appellant 
has not referenced any unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded VA examinations in June 1994, February 1997, and 
August 2000 that specifically addressed the disabilities 
currently under consideration.  The Board's Remand in 
December 1999 ordered that VA examinations be conducted in 
the area of orthopedics and neurology in order to ascertain 
the level of disability associated with the appellant's 
service connected back disorder.  These examinations were 
scheduled.  The appellant failed to report for the 
appointment.  In June 2000, the RO contacted the appellant 
regarding this failure.  She indicated that she had 
transportation problems and that the car ride to the VA 
Medical Center aggravated her back.  The importance of the 
examination was explained to her.  She stated that she would 
try to report if another examination was scheduled.  She was 
informed that if she failed to report the appeal would be 
decided based on the evidence of record.  A VA orthopedic 
examination of her back was conducted in August 2000 that 
included a thorough assessment of her functional impairments.  
In May 2001, the appellant wrote inquiring about additional 
examinations.  In July 2001, the RO called with regard to her 
claim for service connection for disability related to her 
colon.  She indicated that the most recent colonoscopy had 
come back clear and that she did not have a colon problem at 
this time.  In light of the fact that multiple examinations 
have been performed, the appellant has transportation 
problems and health problems that have prevented her from 
reporting for scheduled examinations, and that there is 
sufficient evidence of record to decide the claim, the Board 
declines to order any additional examinations and finds that 
to the extent possible and practicable, the Remand orders 
have been fulfilled.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for an intestinal disability, to include 
colon polyps.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

In service medical examinations conducted in 1974 and 1976, 
her anus and rectum were normal.  During flexible 
sigmoidoscopy in September 1986, one polyp was noted at 30-
cm.  It was removed in October 1986 and microscopic analysis 
revealed it was benign.  Colonoscopy in November 1989 was 
normal.  In an October 1987 examination, her anus and rectum 
were normal.  She underwent colonoscopy in June 1991.  A 
polyp located at the hepatic flexure was noted and 
cauterized.  She underwent colonoscopy in September 1992.  
Pre-diverticular segmentation was noted in the sigmoid colon 
and there were no polyps.  At the time of her retirement 
examination in October 1993, her abdomen, viscera, anus and 
rectum were normal.  She denied any intestinal trouble or 
rectal disease.

Colonoscopy in August 1994 revealed no polyps.  There were 
several arteriovenous malformations at the splenic flexure.

A VA examination was conducted in February 1997.  The 
appellant reported a previous polypectomy while in the Army 
and no bright red blood or abdominal discomfort since then.  
She denied rectal or anal pain.  She was asymptomatic at the 
present.  Colonoscopy in October 1997 was normal.

Flexible sigmoidoscopy to 60-cm. in February 2001 revealed 
diverticulosis and no polyps.  Repeat colonoscopy was 
recommended in 3-5 years.

The appellant was contacted by the RO in July 2001 regarding 
a colonoscopy in 1998.  She stated that recent colonoscopy 
had come back clear and that she did not have a colon problem 
at this time.

Service medical records revealed that polyps were noted in 
service and removed.  At the time of separation from 
service, the appellant was asymptomatic and no abnormalities 
were recorded.  Post-service evidence reveals that since 
separation from service, repeat colonoscopy have failed to 
find the recurrence of polyps and the appellant herself has 
reported that she remained asymptomatic.  Her claim fails on 
the basis of current disability.  A medical examination or 
other medical evidence that shows that the veteran currently 
suffers from a claimed disability is a fundamental 
prerequisite for establishing service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent proof of 
a present disability there can be no valid claim.  The 
competent medical evidence as well as the appellant's own 
statements leads the Board to the uncontroverted conclusion 
that there is no current disability.  In other words, the 
mere fact that the appellant underwent surgical removal of 
polyps in service that appears to have had the effect of 
ameliorating the disease, will not result in service 
connection without evidence of surgical residuals.  The 
evidence suggests that the condition resolved during 
service, and therefore the preponderance of the evidence is 
against the claim.


Increased ratings.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

With regard to the service connected back disability, we note 
that the appellant has perfected appeals based on the 
disability ratings initially assigned.  The increased 
evaluation for the service connected back disability was made 
effective back to the date of the original claim.  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. Brown, 12 
Vet. App. 119 (1999).  Based on our review of the entirety of 
the evidence of record, we conclude that the condition 
addressed has not significantly changed, and that uniform 
ratings are appropriate in this case.

-degenerative joint disease of the lumbosacral spine.

The appellant contends that she has terrible pain that was 
almost unbearable.  She hurt all of the time, day in and day 
out.  The pain was more than mild and more than moderate.  
The terrible pain was not just one pain, but many different 
hot stabs that shot down her legs and into her feet all day 
and night from her waist down.  She was unable to work, could 
not ride in cars for long periods, never went to malls, could 
not stand for more than 15 minutes, and could not sit for 
very long.  She could not sleep because of the pain that shot 
into her legs.  This problem had limited her whole lifestyle.

Service medical records documented inservice complaints of 
low back pain with profile restrictions on her activities.

Myelogram in June 1994 revealed a bilateral defect at L4-5.  
Symptomatic central stenosis at L4-5 with possible minimal 
degenerative spondylolisthesis was diagnosed.

A VA examination was conducted in June 1994.  She complained 
of chronic low back pain.  She was working as a salesperson.  
Her gait, posture and walking coordination were normal.  The 
musculature of her back was well developed and there was no 
spasm or tenderness.  Deep tendon reflexes were briskly 
active and symmetrical in the knees and in the ankles.  
Sensory testing to pain and light touch was normal and 
symmetrical in both lower extremities.  Post-traumatic 
chronic low back pain associated with mild stenosis and 
degenerative disc disease at the lumbosacral level was 
diagnosed.

The appellant underwent a midline laminotomy at L4-L5 in July 
1994 for treatment of bilateral lateral recess stenosis at 
L4-L5 superimposed on degenerative grade I spondylolisthesis.  
The discharge summary indicated that surgery had resulted in 
excellent relief of her pain.  Her wound had healed 
uneventfully.  Dr. Gilbert Aust's records documented 
improvement of her numbness and excellent relief of her leg 
pain between July 1994 and August 1994.

VA Medical Center records dated in June 1996 documented a 
complaint of worsening back pain.  She was stiff in the 
morning.  She had hip pain that radiated down her left leg.  
On physical examination scoliosis was noted.  Deep tendon 
reflexes were brisk.  Chronic back pain was diagnosed.

A VA examination was conducted in February 1997.  At the 
orthopedic examination the appellant reported that the 
surgery had helped with the numbness in her right foot, but 
now she had numbness and tingling in both feet.  Her legs 
hurt a lot at night.  Musculature was good and there was no 
fixed deformity.  Post-surgical lumbosacral arthritis was 
diagnosed.  On neurological examination, she reported a 
gradual increase in low back pain since the 1994 surgery.  
She had a throbbing aching pain in her left lower back and 
hip that occasionally radiated down the posterior left thigh, 
left lateral leg and into the left foot.  These episodes had 
increased in severity over the past three months such that 
the appellant reported vagal/presyncopal symptoms from the 
pain.  She would have residual symptoms for up to 5 minutes 
and then be able to proceed with her usual actions.  
Radiation of the pain down the right leg was rare, although 
she had some pain in the right heel.  On objective 
examination there was a well-healed surgical scar in the 
midline lumbar region.  There was some modest local 
tenderness to palpation especially in the left paravertebral 
muscle group of the lumbar spine.  Motor examination revealed 
5/5 strength bilaterally with normal toe/heel walking.  There 
was normal tone in both lower extremities.  Sensory 
examination was normal in both lower extremities except for 
the right anterolateral thigh which was remarkable for 
decreased pinprick compared with the left from the inguinal 
crease to the patella.  Reflexes were 2+ and symmetrical with 
downgoing toes bilaterally.  Possible lumbosacral 
radiculopathy secondary to nerve impingement was diagnosed.

Social Security Administration records included an 
independent medical examination conducted in April 1998 by 
Dr. Alexander.  On physical examination she stood with a 
right lumbar scoliosis.  She had extensive tenderness in her 
buttocks bilaterally.  Knee reflexes were brisk and equal.  
Ankle reflexes were 2+ on the right and absent on the left.  
The doctor stated that he was unable to document a true 
radicular pattern to the appellant's pain.  With the 
difference in supine and seated straight leg raising tests 
and the increased pain with plantar flexion at the ankle, 
there might be some nonorganic factors involved in her pain 
as well.  

A myelogram performed in May 1998 revealed spondylolisthesis 
of L4 on L5 at grade II.  It was mobile and shifted with 
flexion and extension.

The appellant was evaluated by Joel D. Pickett, M. D. in May 
and September 1998 for complaints of significant back pain 
with radiation into her legs.  Her strength and sensation was 
intact and her gait and station was stable.  Deep tendon 
reflexes were 2+ and symmetrical throughout.  The pain was 
secondary to mechanical instability and she was having 
radicular symptoms from the area of the spondylolisthesis.  
Decompressive laminectomy and fusion with internal fixation 
was recommended.

The Social Security Administration issued a determination in 
April 1999 that the appellant had been disabled since August 
1997 with a primary diagnosis of scoliosis and a secondary 
diagnosis of status post L4-5 lumbar laminectomy.  In Social 
Security Administration documents, the appellant reported 
that she had scoliosis all of her life, had always had 
periodic back problems since her teens, but that the real 
pain had started in 1975.  Her back impairment was considered 
severe.  She was unable to perform her past relevant work and 
did not have transferable skills to perform other work within 
her physical and mental residual functional capacity.

She was seen at the VA Medical Center in December 1999.  She 
was having increased back pain since a motor vehicle accident 
in the summer of 1999.  In May 2000 she reported slowly 
worsening back pain.  She also had right elbow pain that came 
on after doing some fairly heavy yard work.

A VA examination was conducted in August 2000.  The appellant 
complained of pain, weakness, stiffness, fatigability, and 
lack of endurance.  She reported taking Darvon 3 times a day.  
Her disability flared-up with any unusual activity.  She was 
flexed forward 4 degrees.  The musculature of her back was 
satisfactory.  Deep tendon reflexes were active and equal.  
There was limitation of function because she was not able to 
stoop and bend.  There was pain, weakened movement, excess 
fatigability and incoordination of movement.  There was 
likely to be additional, significant range of motion loss due 
to pain on use during a flare-up.

The appellant's back disability has been rated as 40 percent 
disabling since the date of claim and has been evaluated 
under the criteria for rating intervertebral disc syndrome.  
Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief is 
assigned a 60 percent rating.  Severe intervertebral disc 
syndrome with recurring attacks, with intermittent relief is 
assigned a 40 percent rating.  Moderate intervertebral disc 
syndrome with recurring attacks is assigned a 20 percent 
rating.  For mild intervertebral disc syndrome, a 10 percent 
rating is assigned.  Postoperative and cured is assigned a 0 
percent rating.  38 C.F.R. § 4.71a; Diagnostic Code 5293 
(2001).  

We have considered whether any other criteria are available 
for consideration of a higher evaluation.  The appellant is 
already in receipt of the maximum schedular evaluation for 
both lumbosacral strain and limitation of motion of the 
lumbar spine, therefore these criteria are not for 
consideration.  38 C.F.R. § 4.71a; Diagnostic Codes 5292, 
5295 (2001).  In the absence of any evidence of vertebral 
fracture or ankylosis, no other criteria are for application.

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating a musculoskeletal disability.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  However, these 
provisions are applicable to limitation of motion, and the 
appellant is already in receipt of the maximum evaluation for 
a limitation in range of motion.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Therefore, these factors are not for 
consideration.

The preponderance of the evidence is against a higher 
evaluation because competent objective medical evidence of 
pronounced intervertebral disc syndrome has not been 
submitted.  The appellant is competent to state that her 
condition is worse.  However, the training and experience of 
the medical personnel makes their findings more probative as 
to the extent of the disability.  Likewise, their objectivity 
makes their findings more probative as to the actual extent 
of disability associated with this service connected back 
disability.  

The appellant has reported no intermittent relief from her 
pain and persistent symptoms of sciatic neuropathy.  Sciatica 
was noted in service.  However, the VA examination conducted 
in June 1994 failed to reveal radiculopathy and on VA 
examination in February 1997, it was diagnosed as only 
possible.  The examiner for the Social Security 
Administration was unable to document a true radicular 
pattern and suggested nonorganic factors.  Although the 
appellant complained of significant symptoms to Dr. Pickett 
in 1998, strength, sensation and reflexes were all normal.  
On VA examination in August 2000, deep tendon reflexes were 
active and equal.  

Demonstrable muscle spasm was not generally shown.  There was 
no muscle spasm in her back in June 1994 and only modest 
local tenderness to palpation of the paravertebral muscle 
groups on VA examination in February 1997.  On the other 
examinations, spasm was not noted or documented.  Ankle jerks 
were present in June 1994 and February 1997.  Although the 
left ankle reflex was absent in the Social Security 
Administration examination, Dr. Pickett indicated reflexes 
were normal and symmetrical throughout.  We are persuaded 
that not only did VA examiners fail to document most of the 
symptoms required for the higher rating, but so did the 
Social Security Administration examiner and a private 
examiner.  The failure of multiple examiners to document 
persistent symptoms leads the Board to the conclusion that 
the disability is not pronounced.  These objective findings 
outweigh the appellant's contentions that her disability 
warrants the higher evaluation.  

We were further persuaded that the appellant's disability 
does not approximate the higher evaluation when we noted 
although she has complained of inability to work, stand, sit 
or sleep, she was simultaneously complaining of elbow pain 
after doing fairly heavy yard work in 1999.  At the very 
least, this demonstrates intermittent relief to her pain that 
permits her to do these strenuous activities.  In the absence 
of objective medical evidence of most of the findings 
required for the higher evaluation, we hold that the 
preponderance of the evidence is against the claim for a 
higher evaluation.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The Board finds that the schedular criteria and 
currently assigned evaluation for the appellant's back 
disability is adequate as the case does not present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  The assignment of a high schedular evaluation is 
recognition of substantial interference with employment.  
However, competent, objective evidence of marked inference 
with employment or frequent periods of hospitalization has 
not been shown.  The appellant was hospitalized for surgery 
once for her back.  Although her back disability severely 
impacts her employability, the disability does not meet the 
criteria for the highest evaluation under the assigned 
Diagnostic Code.  We have considered the Social Security 
Administration disability determination in our conclusions, 
and since the primary diagnosis was scoliosis which is not 
service connected, this evidence does not suggest that the 
service connected back disability warrants extraschedular 
consideration.



ORDER

Service connection for an intestinal disability, to include 
colon polyps is denied.  An increased rating for degenerative 
joint disease of the lumbosacral spine is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

